DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SONG (US 2018/0123572).
Regarding claim 1, Song (Figs. 7-8) discloses a ramp voltage generator (“VRAMP” – see, Fig. 7), comprising:
a ramping cell array (311) including a plurality of ramping current cells (“the ramp current generation unit 311 may include a plurality of unit current generation sections…” – paragraph [0094]);
a calibration cell array (400) including a plurality of calibration current cells (para. [0099]-[101]); and
a current-voltage converter (313) suitable for converting a current supplied from activated ramping current cells among the ramping current cells and activated calibration current cells among the calibration current cells into a voltage to generate a ramp voltage (para. [0095] [Wingdings font/0xE0] “313 may convert the ramp current into the ramp signal VRAMP”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2018/0123572). Song (Figs. 7-8) discloses the ramp voltage generator (“VRAMP” – see, Fig. 7), comprising:
a ramping cell array (311) including a plurality of ramping current cells (“the ramp current generation unit 311 may include a plurality of unit current generation sections…” – paragraph [0094]);
a calibration cell array (400) including a plurality of calibration current cells (para. [0099]-[101]); and
a current-voltage converter (313) suitable for converting a current supplied from activated ramping current cells among the ramping current cells and activated calibration current cells among the calibration current cells into a voltage to generate a ramp voltage (para. [0095] [Wingdings font/0xE0] “313 may convert the ramp current into the ramp signal VRAMP”).  
Song does not explicitly disclose the claimed pixel array, row decoder, and ADC as recited in claim 16. However, Song’s invention is related to an electronic device that includes the ramp voltage generator (Figs. 7-8) and the electronic device may be an image sensor, wherein the image sensor mentioned in the above paragraphs are known to those skilled in the art that would include a pixel array, a row decoder and an ADC (see, para. [0002]-[0006]). Therefore, it would have been obvious to one skilled person in the art at the effective filing date of the claimed invention to use the ramp voltage generator as taught by Song in a known image sensor that includes a pixel array, a row decoder, and an ADC because the image sensor having the ramp voltage generator is capable of substantially maintaining the linearity of an analog gain to be constant when a slope of a ramp signal is adjusted according to an analog gain (para. [0007]).

Allowable Subject Matter
Claim 21 is allowed.
Claims 2-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, Song is not seen to teach or suggest the claimed invention as a whole, in particular, the features “wherein each of the ramping current cells is suitable for 15supplying a unit current of the same amount when activated, and wherein at least one among the calibration current cells is suitable for supplying a current whose amount is less than the unit current when activated”. 

Regarding claim 3, Song is not seen to teach or suggest the claimed invention as a whole, in particular, the features “wherein each of the ramping current cells is suitable for supplying a unit current of the same amount when activated, and wherein the calibration current cells include: current cells each suitable for supplying a current of (the unit current/8) when activated; current cells each suitable for supplying a current of (the unit current/4) when activated; current cells each suitable for supplying a current of (the unit current/2) when activated; and current cells each suitable for supplying the unit current when activated”.  

Regarding claims 4-10, Song is not seen to teach or suggest the claimed invention as a whole, in particular, the features “wherein the calibration cell array is suitable for supplying a preset current to the current-voltage converter before a ramping operation in which the ramp voltage starts to fall, and suitable for supplying a current of [the preset current - a correction current] to the current-voltage converter after the ramping operation starts”.  

Regarding claim 11, Song is not seen to teach or suggest the claimed invention as a whole, in particular, the features “wherein the ramping cell array further includes: a row circuit suitable for controlling activation of the ramping current cells, which are arranged in a plurality of rows and a plurality of columns, in a row direction; a column circuit suitable for controlling activation of the ramping current cells in a column direction; and a timing generator suitable for controlling the row circuit and the column circuit”.  

Regarding claims 12-14, Song is not seen to teach or suggest the claimed invention as a whole, in particular, the features “the calibration cell array further includes a calibration current control circuit suitable for selecting the calibration current cells that are activated in the calibration cell array in response to correction information”.  

Regarding claim 17, Song is not seen to teach or suggest the claimed invention as a whole, in particular, the features “each of the ramping current cells is suitable for supplying a unit current of the same amount when activated, and wherein at least one among the calibration current cells is suitable for supplying a current whose amount is less than the unit current when activated”.  
Regarding claims 18-20, Song is not seen to teach or suggest the claimed invention as a whole, in particular, the features, “wherein the calibration cell array is suitable for supplying a preset current to the current- voltage converter before a ramping operation in which the ramp voltage starts to fall, and suitable for supplying a current of [the preset current - a correction current] to the current-voltage converter after the ramping operation starts”.  

Regarding claim 21, Song is not seen to teach or suggest the claimed invention as a whole, in particular, a calibration circuit suitable for: providing the converter with the calibration current having a preset level at start of the ramp operation, decreasing the calibration current by a predetermined amount according to the gain information during the ramp operation, and adjusting the amount according to power information indicating fluctuation of a power voltage supplied to the generator.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809